DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2021/0218725 (hereinafter “Fang”).
 	Regarding claim 1, Fang discloses an information processing apparatus (application server 403 (paragraph [0174])) configured to communicate with a mobile terminal (first terminal 401 (paragraph [0174])) used by a user, the information processing apparatus comprising:
	- circuitry (application server inherently includes circuitry); and
	- a memory storing computer-executable instructions (storage medium stores software product including instructions for instructing device or processor to perform steps or method (paragraph [0361])) that cause the circuitry to execute:
	- managing account information including login information of the user (server records account information of first terminal (paragraph [0207])); 
	- receiving, from the mobile terminal, a first login request including the login information of the user (application server receives login request information, including login account and password information, from first terminal (paragraphs [0189]-[0190]));
	- allowing login from the mobile terminal upon comparing the login information included in the first login request with the login information included in the account information (application server verifies login account and password (paragraph [0192]));
	- associating identification information unique to the mobile terminal with the account information, in response to receiving the identification information from the mobile terminal for which the login is allowed (application server sends credential (first token used to establish connection to application server) to first terminal (paragraph [0192]); token associated with device ID of first terminal (paragraph [0207]));
	- receiving, from an electronic device, a second login request including the identification information (application server receives request to log in from second terminal 402 (paragraph [0174]), based on first token received by second terminal from first terminal (paragraphs [0195], [0293]-[0296])); and 
	- allowing login from the electronic device upon comparing the identification information included in the second login request with the identification information associated with the account information (application server determines that first token is valid, and sends login success response information to second terminal (paragraphs [0298]-[0299])).
 	Regarding claim 2, Fang discloses wherein the circuitry is further caused to execute:
	- transmitting registration information to a transmission destination corresponding to the account information, in response to a request from the mobile terminal for which the login is allowed (first terminal may send email to an email address reserved by the user, and after receiving confirmation email from user, determine that the user permission is valid (paragraph [0201])).
 	Regarding claim 3, Fang discloses wherein:
	- the login information includes a mail address (login account may be email address (paragraph [0190])), and
	- the transmitting includes transmitting the registration information to the mail address (first terminal may send email to an email address reserved by the user, and after receiving confirmation email from user, determine that the user permission is valid (paragraph [0201])).
 	Regarding claim 4, Fang discloses wherein the associating includes associating a plurality of pieces of the identification information with the account information (token associated with device ID, account information, MAC address/IP address or the like (paragraph [0207])).
 	Regarding claim 6, Fang discloses an information processing system (Fig. 4A) comprising:
	- the information processing apparatus (application server 403) according to claim 1 (see rejection of claim 1 above); and
	- a program configured to be installed in the mobile terminal (internal memory 321 provided in terminal (paragraph [0097]), configured to store computer-executable program code (paragraph [0128])), wherein 
	- the program causes a computer to execute a process performed in the mobile terminal (processor 310 provided in terminal (paragraph [0097]), runs instruction stored in internal memory (paragraph [0128])), the process including:
	- acquiring the identification information unique to the mobile terminal (first terminal receives credential (first token used to establish connection to application server) from application server (paragraph [0192])); 
	- transmitting the identification information to the information processing apparatus according to a registration operation by the user (after verification of login account and password resulting in reception of first token (paragraphs [0190]-[0192]), first terminal automatically sends first token to application server (paragraph [0193])); and
	- transmitting the identification information to the electronic device (first token transmitted from first terminal to second terminal (paragraphs [0195])).
 	Regarding claim 7, Fang discloses wherein:
	- the process performed in the mobile terminal further includes displaying, on a display, a registration screen used for registering the identification information in the information processing apparatus (user enters login account (for example, user name, email address, mobile number) and password (paragraph [0190]); display screen provided for entering identification information (Figs. 1A, 7A-7C)),
	- the transmitting to the information processing apparatus includes transmitting the identification information according to the registration operation with respect to the registration screen (login request information including login account and password information sent to application server (paragraph [0190])), and
	- the transmitting to the electronic device includes transmitting the identification information by predetermined short range wireless communication (token may be sent from first terminal to second terminal by short-distance communications network such as Wi-Fi hotspot network, Wi-Fi P2P network, Bluetooth P2P network, ZigBee network, radio frequency network or NFC network (paragraph [0213])).
 	Regarding claim 8, Fang discloses wherein:
	- the information processing system includes the electronic device (second terminal 402 (Fig. 4A)), and
	- the electronic device allows usage of the electronic device by the user in response to detecting that the information processing apparatus has allowed the login from the electronic device (second terminal sends first token received from first terminal to application server for verification, and receives login success response information from application server if first token is valid (paragraphs [0298]-[0299])).
 	Regarding claim 9, Fang discloses an information processing method performed by an information processing apparatus (application server 403 (paragraph [0174])) configured to communicate with a mobile terminal (first terminal 401 (paragraph [0174])) used by a user, the information processing method comprising:
	- managing account information including login information of the user (server records account information of first terminal (paragraph [0207])); 
	- receiving, from the mobile terminal, a first login request including the login information of the user (application server receives login request information, including login account and password information, from first terminal (paragraphs [0189]-[0190]));
	- allowing login from the mobile terminal upon comparing the login information included in the first login request with the login information included in the account information (application server verifies login account and password (paragraph [0192]));
	- associating identification information unique to the mobile terminal with the account information, in response to receiving the identification information from the mobile terminal for which the login is allowed (application server sends credential (first token used to establish connection to application server) to first terminal (paragraph [0192]); token associated with device ID of first terminal (paragraph [0207]));
	- receiving, from an electronic device, a second login request including the identification information (application server receives request to log in from second terminal 402 (paragraph [0174]), based on first token received by second terminal from first terminal (paragraphs [0195], [0293]-[0296])); and 
	- allowing login from the electronic device upon comparing the identification information included in the second login request with the identification information associated with the account information (application server determines that first token is valid, and sends login success response information to second terminal (paragraphs [0298]-[0299])).
  	Regarding claim 10, Fang discloses a non-transitory computer-readable recording medium (storage medium stores software product including instructions for instructing device or processor to perform steps or method (paragraph [0361])) storing a program that causes a computer to execute a process performed in an information processing apparatus (application server 403 (paragraph [0174])) configured to communicate with a mobile terminal (first terminal 401 (paragraph [0174])) used by a user, the process comprising:
	- managing account information including login information of the user (server records account information of first terminal (paragraph [0207])); 
	- receiving, from the mobile terminal, a first login request including the login information of the user (application server receives login request information, including login account and password information, from first terminal (paragraphs [0189]-[0190]));
	- allowing login from the mobile terminal upon comparing the login information included in the first login request with the login information included in the account information (application server verifies login account and password (paragraph [0192]));
	- associating identification information unique to the mobile terminal with the account information, in response to receiving the identification information from the mobile terminal for which the login is allowed (application server sends credential (first token used to establish connection to application server) to first terminal (paragraph [0192]); token associated with device ID of first terminal (paragraph [0207]));
	- receiving, from an electronic device, a second login request including the identification information (application server receives request to log in from second terminal 402 (paragraph [0174]), based on first token received by second terminal from first terminal (paragraphs [0195], [0293]-[0296])); and 
	- allowing login from the electronic device upon comparing the identification information included in the second login request with the identification information associated with the account information (application server determines that first token is valid, and sends login success response information to second terminal (paragraphs [0298]-[0299])).
Allowable Subject Matter
8.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 5, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus according to claim 1, wherein the circuitry is further caused to execute:
- cancelling the associating of the identification information with the account information, in response to determining that a predetermined number of pieces of the identification information are already associated with the account information when the identification information is received from the mobile terminal.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677